    Case 3:20-cv-00261 Document 38 Filed on 12/22/20 in TXSD Page 1 of 2
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                       December 22, 2020
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                          GALVESTON DIVISION

ALLSTATE VEHICLE & PROPERTY
                          §
INSURANCE, CO.,           §
                          §
VS.                       § 3:20-CV-00261
                          §
MICHAEL SHAWN CUMBERLAND, §
ET AL.,                   §

               ORDER ADOPTING MAGISTRATE JUDGE’S
               MEMORANDUM AND RECOMMENDATION

      On November 12, 2020, all non-dispositive pretrial matters in this case were

referred to United States Magistrate Judge Andrew M. Edison pursuant to 28

U.S.C. § 636(b)(1)(A). Dkt. 26. On December 2, 2020, Judge Edison filed a

memorandum and recommendation (Dkt. 31) recommending that Defendant

Connor Joseph Rennick’s 12(b)(1) Motion to Dismiss or Alternatively to Abstain or

Stay (Dkts. 10) and Cumberland Family’s Motion to Dismiss or Alternatively

Motion to Abstain or Stay (Dkt. 11) be granted.

      On December 16, 2020, the plaintiff filed its objection to the memorandum

and recommendation. Dkt. 35. In accordance with 28 U.S.C. § 636(b)(1)(C), this

court is required to “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the court

may “accept, reject, or modify, in whole or in part, the findings or
    Case 3:20-cv-00261 Document 38 Filed on 12/22/20 in TXSD Page 2 of 2




recommendations made by the magistrate judge.” Id.; see also FED. R. CIV. P.

72(b)(3).

      The court has carefully considered the objections; the memorandum and

recommendation; the pleadings; and the record. The court accepts Judge Edison’s

memorandum and recommendation and adopts it as the opinion of the court. It is

therefore ordered that:

      (1)   Judge Edison’s memorandum and recommendation (Dkt. 31) is
            approved and adopted in its entirety as the holding of the court;

      (2)   Defendant Connor Joseph Renick’s 12(b)(1) Motion to Dismiss or
            Alternatively Abstain or Stay (Dkt. 10) and Cumberland Family’s
            Motion to Dismiss or Alternatively to Abstain or Stay (Dkt. 11) are
            granted; and

      (3)   This case is dismissed.

      Signed on Galveston Island on the 22nd day of December, 2020.



                                      ______________________________
                                           JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT JUDGE




                                       2
